Citation Nr: 1136470	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  10-44 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include the threshold matter of whether the appellant is his lawful surviving spouse.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel





INTRODUCTION

The Veteran had recognized military service in the Philippines from December 1941 to April 1942 and from July 1945 to October 1945.  He died in November 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Manila RO.  The appellant (hereinafter alternatively referred to as Spouse A) filed a service-connection for cause-of-death claim alleging her entitlement to this benefit as his lawful surviving spouse.

The Board notes, however, that another individual (hereinafter referred to as Spouse B) has also filed a claim to reopen a service connection for cause-of-death claim alleging her entitlement to this benefit as the Veteran's lawful surviving spouse; her claim was denied by a June 2008 rating decision.  As there are two individuals claiming to be the Veteran's lawful surviving spouse (and thus eligible for VA death benefits), a determination must first be made as to who may be recognized as the Veteran's legal surviving spouse for VA purposes, and consequently that is the matter before the Board.  Significantly, the award of benefits to one claimant would affect the pending claim by the other claimant.  Because the RO certified only Spouse A's appeal to the Board (see May 2011 certification notice letter), she has been identified as the appellant herein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.


REMAND

A close review of the claims file shows that this case is rife with procedural errors.  The benefit sought on appeal is entitlement to service connection for the cause of the Veteran's death.  In dependency and indemnity compensation (DIC) claims, where the claimant is a surviving spouse, there can only be one proper claimant.  See 38 U.S.C.A. §§ 1310(a), 1311.  As was noted in the Introduction, in the instant case, there are two claimants (Spouse A and Spouse B).  Although both claimants have perfected appeals to the Board in their respective cause-of-death claims (see June 2010 substantive appeal from Spouse A, and August 2010 substantive appeal from Spouse B), before such matters may be addressed on the merits, the threshold matter of which, if either, is a proper claimant for the benefit must be resolved.  

In an August 2010 administrative decision, the RO apparently made a determination as to who may be recognized as the Veteran's legal surviving spouse for VA purposes, and recognized Spouse B as the legal surviving spouse.  However, it is not shown in the record that either party was notified of this decision or of the right to appeal it.  See 38 U.S.C.A. § 7105A; 38 C.F.R. §§ 19.100-19.102.  Consequently, the matter of whether either party (Spouse A or Spouse B) may be recognized as the Veteran's surviving spouse for VA purposes is not final.  

Furthermore, the Board notes that despite the RO's determination that Spouse B is the Veteran's legal surviving spouse, the only appeal certified to the Board was that of the appeal initiated by Spouse A.  See May 2011 certification notification letter.  If Spouse A is, indeed, not recognized as the Veteran's legal surviving spouse for VA purposes, her claim for DIC would have to be denied on the basis that she is not a proper claimant.  Conversely, if it is determined that Spouse B is the proper claimant, because her appeal to reopen a cause-of-death claim has not been certified to the Board, corrective action is necessary.

As an incidental matter, on review of the RO's August 2010 administrative decision, it appears that additional development may be necessary in the matter of who may be recognized as the Veteran's legal surviving spouse, as several items of evidence do not appear to have been considered.  In particular, the list of evidence does not include the December 2006 affidavit submitted by the Veteran's children, wherein they acknowledge Spouse A as their father's legal surviving spouse.  Also, with respect to the appellant's allegation that documents submitted by Spouse B contained the Veteran's forged signatures, the administrative decision states, "[A] review of the veteran's records shows his signature to be similar to the one on the Marriage Contract with [Spouse B].  In fact, it is in [Spouse A's] Marriage Contract that the veteran's signature appears to be different."  However, a review of the documents signed and submitted by the Veteran during his lifetime shows that he had two different signatures, each matching those shown on the two marriage contracts.  Finally, consideration does not appear to have been given to the fact that the Veteran's death (according to his death certificate) was reported by L.N.  In a statement received in April 2006 from Spouse A, she identified L.N. as Spouse B's daughter.  Clarification of these matters is necessary.

Accordingly, the case is REMANDED for the following:

1. 	The RO should undertake any additional development necessary to determine who may be recognized as the Veteran's legal surviving spouse for VA purposes, adjudicate such matter, advise both claimants (Spouse A and Spouse B) of their decision and of their right to appeal that decision.  If an appeal in that matter is perfected, it should be certified to the Board for appellate review.  The RO should ensure that all simultaneously contested claims procedures are followed.  See 38 C.F.R. §§ 19.100 - 19.102, 20.500 - 20.504.

2. 	When the adjudication of the spousal status issue is fully resolved, the RO should readjudicate the prevailing party's claim of service connection for the cause of the Veteran's death.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford that party the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

